                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL NO. 132 PENSION FUND,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0531

LEANNE BRISTOW, as Administratrix of the
Estate of REBEKAH R. BOONE, and individually,

                               Defendant.

                                              ORDER

       Pending before the Court is Plaintiff International Union of Operating Engineers, Local

No. 132 Pension Fund’s Motion for Default Judgment. Mot. for Default J., ECF No. 6. As Plaintiff

has provided no evidence beyond its own pleadings to support its claim for damages, the Court

DENIES the motion without prejudice.

       The Fourth Circuit has espoused a “strong policy” in favor of deciding cases on the merits.

Dow v. Jones, 232 F. Supp. 2d 491, 494 (D. Md. 2002) (quoting United States v. Shaffer Equip.

Co., 11 F.3d 450, 453 (4th Cir. 1993)). Nevertheless, a party is entitled to default judgment when

a party against whom a judgment for affirmative relief is sought has failed to plead or otherwise

defend itself. Fed. R. Civ. P. 55(a). Where a party seeks a sum certain, “the clerk—on the plaintiff’s

request, with an affidavit showing the amount due—must enter judgment for that amount and costs

against a defendant who has been defaulted for not appearing.” Fed. R. Civ. P. 55(b)(1) (emphasis

added). Importantly, however, a court may not enter a default judgment “without a full hearing
unless the damages are liquidated or otherwise uncontested.” Ins. Servs. of Beaufort, Inc. v. Aetna

Cas. And Sur. Co., 966 F.2d 847, 853 (4th Cir. 1992) (internal citations omitted).

        Here, Plaintiff served Defendant Leanne Bristow with a copy of the Summons and

Complaint on July 31, 2019. See ECF No. 11. As “a defendant must serve an answer . . . within 21

days after being served with the summons and complaint,” Fed. R. Civ. P. 12(a)(1), a responsive

pleading was due on August 20, 2019. Defendant has failed to file any such pleading, either by

that date or by the date of this Order’s issuance. The Clerk thus appropriately entered default

against Defendant on September 23, 2019. See Entry of Default, ECF No. 10.

        In considering Plaintiff’s motion, the Court recognizes that Defendant has not answered,

appeared, or otherwise moved since service was completed on July 30, 2019. Nevertheless, while

“all of the well-pleaded facts alleged in the Complaint as to liability are deemed admitted” upon

default, “the amount of damages [is] not.” Broadcast Music, Inc. v. CTR Hotel Partners, LLC,

Nos. 3:12-CV-69, 3:13-CV-37, 2013 WL 2444553, at *1 (N.D.W. Va. June 5, 2013) (citing Ryan

v. Homecoming Fin. Network, 25 778, 780 (4th Cir. 2001)). To date, Plaintiff has submitted just

two brief substantive filings for the Court’s consideration: its initial Complaint, and the instant

Motion for Default Judgment. Both filings allege that Plaintiff owes $1,388.04 for overpayment

of pension benefits, with the Motion for Default Judgment tacking on another ambiguous $450.00

in “costs.” See Compl., ECF No. 1, at 3; Mot. for Default J., at 2. Plaintiffs have provided no

affidavit nor documentary evidence upon which the Court can determine whether these damages

are an accurate reflection of Plaintiff’s actual losses.

        As such, Plaintiff’s Motion for Default Judgment, ECF No. 6, is DENIED without

prejudice. Plaintiff is free to refile its motion with documentation supporting its claims for

damages.



                                                  -2-
       The Court DIRECTS the Clerk to send a copy of this written Order to counsel of record

and any unrepresented parties.

                                          ENTER:        September 27, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -3-
